Upon evidence it appeared that disputes existed between the plaintiff and defendant relative to a tract of land; that they agreed to submit these disputes to arbitration; that the arbitrators awarded Glisson to give possession of the land to Newton at a prefixed day, and that on the *Page 262 
same day Newton should pay £ 90 to Glisson. On the day appointed, Newton being unable to pay the money, proposed that Glisson should give time for payment, about eleven months longer; for that forbearance he would give a premium of $25, and, moreover, pay the legal interest. This proposal was accepted by Glisson. Whereupon, the bond in question was drawn, payable at a day about eleven months from the date, and Newton paid down $15, and gave a separate note for the balance of the $25.
We wish for time to consider of this question, and that a special verdict or statement of facts in some form may be made that will put it in our power to pass judgment hereafter, when we shall have had time to look over the authorities cited, as well as any others that may tend to throw light upon the subject. This was agreed to by the counsel, and a special verdict found, which stated the above facts. After some days taken to consider, the Court gave judgment.